DETAILED ACTION
Applicant’s 10/08/2020 response to the previous 07/09/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-6 as amended and/or filed on 10/08/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 10/20/2017 (20171020).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to FOREIGN APPLICATION NUMBER 2017-203714, filed on 10/20/2017 (20171020) IN JAPAN 
Response to Amendments/Arguments
Applicant’s amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous Office action have been fully considered and they are not persuasive.  
Applicant argues on pages 4-6 inter alia:
 “Schwartz fails to disclose at least…”causing the server to transmit an instruction to the traveling vehicle to travel toward the obstruction site and to restrain a vehicle other than the emergency vehicle from entering the obstruction site when the expected arrival time is earlier than…the emergency vehicle…”,

“Schwartz does not teach or suggest how ambulance 20 can pass through intersections where traffic signals are not installed or operating…”

RESPONSE:
Applicant’s arguments are untenable because as explained in the previous Office action Schwartz clearly teaches the server transmitting instructions to the bus, i.e. the traveling vehicle to travel towards the intersection, i.e. the claimed obstruction site and then stop so that the ambulance may continue through the intersection unimpeded.  The stopping of the bus causes it to “restrain a vehicle other than the emergency vehicle from entering the…” intersection because it is restraining all the vehicles behind it by being stopped.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention as explained above, it is noted that the features upon which applicant relies (i.e., the manner in which the travelling vehicle is actively “restraining” a vehicle other than the emergency vehicle from entering the obstruction site and “how ambulance 20 can pass through intersections where traffic signals are not installed or operating”) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant application the rejection is based on the combination of the teachings of the references.  As set forth in the previous Office Action the prior art clearly teaches it was known for autonomous vehicles to approach intersections and that one of ordinary skill in the art would find a reasonable expectation of success in automating the busses of Schwartz based on the teachings of Nagraj and for the busses to automatically approach the required stopping point at the intersection so that they may be the next prioritized vehicle to move through the intersection after the ambulance is clear.  The combination with Nagraj appears to teach that the automated busses would fill any and all available lanes since they are the highest occupancy vehicles.  In such a case every lane at the intersection would have a bus stopped and restraining or blocking all the traffic behind it.  These are predictable uses of prior-art elements according to their established functions.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is teaching, suggestion, and motivation to do so found in the references themselves and in the knowledge generally available to one of ordinary skill in the art as elaborated in the previous Office action.   Both references teach various aspects of navigating intersections, Nagraj para [0033] teaches autonomous navigation to “optimize and prioritize traffic flow”.
Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up an electronic interview to discuss this or the previous Office action.   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070008174 A1 to Schwartz; Mark A. in view of US 20180208185 A1 to Nagraj Rao; Nikhil et al. (Nagraj).

Regarding claim 1 Schwartz teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    559
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    662
    1009
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    647
    559
    media_image3.png
    Greyscale

and associated descriptive texts including for example, paragraphs:
 -priority communication device 24A on ambulance 20. In response to the activated vehicle -priority communication device 24A, the phase selector 18 can preempt the normal operation of the traffic signals 12 to give priority to ambulance 20 and allow expedited passage of the ambulance 20 through the intersection 10. Activation of vehicle -priority communication device 24A from the dispatch center 26 can thwart improper usage of the vehicle priority system, such as abuse of the vehicle priority system by an operator of an ambulance 20 that is not responding to an emergency situation. It will be appreciated that the vehicle -priority communication device 24B of mass transit vehicle 22 may similarly be activated by dispatch center 26. In addition, antenna 28 can be a number of distributed antennas, such as the antennas of a cellular telephone network or a wireless local area network.

[0020] An ambulance 20 and a mass transit vehicle 22 are approaching the intersection 10. The vehicle -priority communication device 24A is mounted on the ambulance 20 and the vehicle -priority communication device 24B is mounted on the mass transit vehicle 22. In one embodiment, the vehicle -priority communication devices 24A and 24B include optical emitters that each transmit a stream of light pulses. The stream of light pulses can transport codes that identify a requested operation, such as the priority preemption request. The receivers 16A and 16B can be detector assemblies stationed to receive these light pulses and send an output signal to the phase selector 18, which is often located in the same cabinet as the traffic controller 14. The phase selector 18 processes and validates the output signal from the receivers 16A and 16B. For validated output signals of a priority preemption request, the phase selector 18 issues a traffic preemption command to the traffic signal controller 14 to preempt the normal operation of the traffic signals 12.

[0021] A traffic preemption command requests a phase, which can be dependent on which one of multiple receivers 16A and 16B receives the light pulses for the priority preemption request. Ambulance 20 is approaching intersection 10 from the east and detector assembly receiver 16B is situated to receive light pulses from vehicles approaching intersection 10 from either the east or the west, while detector assembly receiver 16A is situated to receive light pulses from vehicles approaching intersection 10 from either the north or south. Thus, the light pulses emitted from vehicle -priority communication device 24A of ambulance 20 are received by detector assembly receiver 16B and are not received by detector assembly receiver 16A. Phase selector 18 receives an output signal of a priority preemption request from detector assembly receiver 16B, and the phase selector 18 issues a traffic preemption command to traffic controller 14 that selects a phase of traffic signals 12 presenting a green light to ambulance 20.”



the traveling vehicle being configured to communicate with a server (Dispatch center 26) through a network via antennae 30B/28 etc., the 5traveling assisting method comprising:
causing the server to acquire an expected arrival time at which the emergency vehicle arrives at an obstruction site (typical intersection 10) where emergency traveling of the emergency vehicle is to be obstructed in Figure 1 above, 
the obstruction site (10) being located on an expected traveling route of the emergency vehicle in Figure 1;  
10causing the server to acquire an expected arrival time at which the traveling vehicle arrives at the obstruction site in para:
“[0031] FIG. 2 is a block diagram of certain components of an example of the vehicle priority system shown in FIG. 1. In FIG. 2, a control center, such as dispatch center 26, transmits messages 100 through 108 via antenna 28 and receives message 110 and 112 via antenna 28. An vehicle-priority communication device 24A, which may include an optical emitter, mounted to vehicle 20 receives messages 100 through 108 and transmits messages 110 and 112 via antenna 30A and mobile data terminal 114.”, 

when location information received from the traveling vehicle shows that the traveling vehicle is located in surroundings of the expected traveling route in para:
“[0027] The priority preemption for a mass transit vehicle 22 may provide a traffic signal offset that gives preference to a mass transit vehicle 22, while still allowing all approaches to the intersection 10 to be serviced. For example, a traffic signal controller 14 that normally allows traffic to flow 50 percent of the time in each direction responds to repeated phase requests from the phase selector 18 by allowing traffic flowing in the direction of the mass transit vehicle 22 to proceed 65 percent of the time and traffic flowing in the other direction to flow 35 
causing the server to transmit an instruction to the traveling vehicle to travel 15toward the obstruction site in para:
“[0026] Unlike an emergency vehicle, such as ambulance 20, a mass transit vehicle 22 equipped with a vehicle -priority communication device 24B may not require total preemption. In one embodiment, mass transit vehicle 22 has an operating schedule and a global positioning satellite (GPS) receiver in mass transit vehicle 22 provides coordinates of the current position of the mass transit vehicle 22 to the dispatch center 26. The dispatch center 26 compares the current position of the mass transit vehicle 22 with the expected position from the operating schedule. When the mass transit vehicle 22 is lagging behind the expected position by more than a specific amount of time and/or distance, the dispatch center 26 sends an activation message to vehicle -priority communication device 24B via antennas 28 and 30B. In response, the vehicle -priority communication device 24B starts transmitting a priority preemption request to intersections, such as intersection 10, approached by the mass transit vehicle 22. When the mass transit vehicle 22 is no longer behind schedule, the dispatch center 26 sends a deactivation message to vehicle -priority communication device 24B. In response, the vehicle -priority communication device 24B terminates transmission of the priority preemption request. ” and 
to restrain a vehicle other than the emergency vehicle from entering the obstruction site, 
when the expected arrival time of the traveling vehicle is earlier than the expected arrival time of the emergency vehicle in para;
“[0025] In one embodiment of the present invention, a vehicle priority system helps run a mass transit system more efficiently. An authorized mass transit vehicle 22 having a vehicle-priority communication device 24B constructed in accordance with the present invention, spends less time waiting at traffic signals, thereby saving fuel and allowing the mass transit vehicle 22 to serve a larger route. This also encourages people to utilize mass transportation instead of private automobiles because authorized mass transit vehicles move through congested urban areas faster than other vehicles.”.  

Schwartz does not appear to expressly disclose the traveling vehicle to travel by automated driving, and to travel around by unmanned driving.

Nagraj teaches in for example the Figures reproduced immediately below:


    PNG
    media_image4.png
    830
    1110
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    785
    579
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    848
    603
    media_image6.png
    Greyscale


a traveling vehicle to travel by automated driving, and to travel around by unmanned driving in for example, paragraphs:
“[0015] Additionally or alternatively, the occupancy information of a vehicle may be communicated to specific infrastructure(s) in the environment via priority than the other road(s) in a multi-way (e.g., four-way) intersection. According to the present disclosure, the infrastructure may also take into account the `criticality` of a route taken by a given vehicle in traffic management. For instance, an autonomous ambulance may have no occupants but still have a highest `time criticality` compared to all other vehicles on a road and, thus, may enjoy a highest priority than the other vehicles to pass through the traffic on that road. and

[0033] In view of the above, processor 225 of traffic control device 210 may also take into account the `criticality` of a route taken by a given vehicle in traffic management. For example, an autonomous ambulance may have no occupants but still have a highest `time criticality` compared to all other vehicles on a road and, thus, may enjoy a highest priority than the other vehicles to pass through the traffic on that road. As another example, having paid a toll to gain a special status, vehicle 210(N) may have a higher `criticality` than other vehicles, such as vehicle 210(1), even though vehicle 210(N) may have a lower level of occupancy than vehicle 210(1). In some embodiments, processor 225 of traffic control device 210 may assign higher criticality to vehicles with high occupancy so as to encourage carpooling. In some embodiments, processor 225 of traffic control device 210 may designate specific lane(s) on a road to particular occupancy level(s) so as to optimize and prioritize traffic flow on such road.
[0042] In some embodiments, apparatus 400 may include a vehicle control interface 440 coupled to processor 410 such that processor 410 may autonomously control, operate or otherwise maneuver the vehicle (e.g., vehicle 105 or any of vehicles 210(1)-210(N)) without human input, control and/or intervention. Vehicle control interface 440 may communicate with necessary mechanical, electrical, pneumatic and/or hydraulic components of the vehicle for the control and/or maneuvering of the vehicle. Thus, upon receiving signals and/or commands from processor 410, vehicle control interface 440 may actuate, activate, control and/or operate one or more parts of the vehicle (e.g., to drive and maneuver the vehicle). In some embodiments, the one or more sensors 432(1)-432(P) may be capable of detecting parameters regarding a status of the vehicle in a traffic. In such cases, determination circuit 412 of processor 410 may be capable of determining whether the vehicle is in the predefined condition based on a result of the detecting by the one or more sensors 432(1)-432(P). Moreover, control circuit 414 of processor 410 may be capable of controlling vehicle control interface 440 to maneuver the vehicle using the maneuvering pattern responsive to a determination that the vehicle is in the predefined condition.” (Emphasis added.)



The combination of the known elements is achieved by a known method of autonomous driving vehicles approaching intersections. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicles of Schwartz would be autonomously controlled for maximum safety and minimum arrival time of an Ambulance at its destination. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Nagraj to the prior art of Schwartz as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the traveling the assisting method for an emergency vehicle according to claim 1, wherein the obstruction site is a traffic intersection see Schwartz Figure 1 above.  

Regarding claim 3 and the limitation the traveling assisting method for an emergency vehicle according to claim 2, further comprising causing the server to transmit another 
the another vehicle 22 excluding the emergency vehicle and traveling through the traffic intersection 5in a direction intersecting with a traveling direction of the emergency vehicle, 
when the expected arrival time of the traveling vehicle is earlier than the expected arrival time of - 20 -TSN201706724: 9170665 the emergency vehicle, and 
when a traveling direction of the traveling vehicle at the traffic intersection is opposite to the traveling direction of the emergency vehicle see the teachings of both references above especially Schwartz Figure 1 above wherein it is understood that in a “typical intersection” vehicles are coming from every direction that there is a street to intersect with including “head on” or as instantly claimed “opposite to the traveling direction of the emergency vehicle”.  

Regarding claim 4 and the limitation the traveling assisting method for an emergency vehicle according to claim 1, further comprising causing the traveling vehicle that arrives at the obstruction site to notify a vehicle other than the emergency vehicle that the emergency vehicle is going to travel through the obstruction site see Nagraj Fig. 2 items 230 and para [0023]:
“[0023] In the example shown in FIG. 2, vehicle 210(1) may be capable of transmitting its occupancy information to its nearby vehicles, such as vehicles 210(2) and 210(N-1), via wireless communications 230(1) and 230(M-1), respectively, as well as to traffic control device 220 via wireless communication 230(4). Vehicle 210(2) may be capable of transmitting its occupancy information to its nearby vehicles, such as vehicles 210(1) and 210(3), via wireless communications 230(1) and 230(2), respectively. Vehicle 210(3) may be capable of transmitting its occupancy information to its nearby vehicles, such as vehicles 

It would have been obvious to one of ordinary skill in the art to provide the teachings of Nagraj to the prior art of Schwartz as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 5 and the limitation the traveling assisting method for an emergency vehicle according to claim 1, further comprising causing the server to select a traveling vehicle from among a plurality of traveling vehicles as candidates by using location information about each of the plurality of traveling vehicles, and to instruct the selected traveling vehicle to travel 5as the emergency vehicle see Schwartz with regard to prioritizing busses through the intersection and the teachings of Nagraj, especially figure 6 below:

    PNG
    media_image7.png
    729
    632
    media_image7.png
    Greyscale

Wherein it is considered that with regard to an ambulance that either has a passenger or not, one of ordinary skill in the art would find it obvious to prioritize the ambulance carrying a person to a hospital over an empty ambulance for the express benefit/purpose of saving the person’s life faster.  After the first ambulance passes through the intersection the second ”empty” ambulance would then be prioritized to pass through the intersection.  This would continue until no more ambulances were present and then would start to prioritize busses with those with more riders would be prioritized over empty mass transit vehicle busses.  

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

“The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. “

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

In re Conrad, 169 USPQ 170 (CCPA 1971)

“The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest “

In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  

“Obviousness does not require absolute predictability of success. . . . For obviousness under § 103, all that is required is a reasonable expectation of success.”

It would have been obvious to one of ordinary skill in the art to provide the teachings of Nagraj to the prior art of Schwartz as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 6 and the limitation a traveling assisting system for an emergency vehicle, the traveling assisting system comprising: 
a server including a map information database storing information about an 5obstruction site, 
the obstruction site being located on an expected traveling route of the emergency vehicle and where emergency traveling of the emergency vehicle is to be obstructed; and 

10the server being configured to acquire an expected arrival time at which the emergency vehicle arrives at the obstruction site, 
acquire an expected arrival time at which the traveling vehicle arrives at the obstruction site, 
when location information received from the traveling vehicle 15shows that the traveling vehicle is located in surroundings of the expected traveling route, and  - 21 -TSN201706724: 9170665 
transmit an instruction to the traveling vehicle to travel toward the obstruction site and to restrain a vehicle other than the emergency vehicle from entering the obstruction site, 
when the expected arrival time of the traveling vehicle is earlier than the expected arrival time of the emergency vehicle see the rejection of corresponding parts of claim 1 above incorporated herein.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210209                                                                                                                                                                                                       

/BEHRANG BADII/Primary Examiner, Art Unit 3665